Luke, J.
1. The motion to dismiss the writ of error is. without merit. Acts 1911, p. 150; Park’s Code, § 6090 (a). And see Newton Bkg. Co. v. Hudgins, 14 Ga. App. 229 (80 S. E. 675).
2. Where one wrongfully takes the personal property of another and converts it into money, the latter has a right of action ex delicto for the wrong done him, but is not restricted to that form of action, and may, *500as a general rule, waive the tort and sue in assumpsit as for money had and received. Cragg v. Arendale, 113 Ga. 181 (38 S. E. 399) ; Southern Ry. Co. v. Born Steel Range Co., 122 Ga. 658 (50 S. E. 488).
Decided March 19, 1917.
Appeal; from Berrien superior court—Judge Thomas. July • 31, 1916.
• From the record it appears that the rule nisi on the motion for a new trial was not signed by the trial judge; and for this reason 'counsel for the defendant in error moved to dismiss the writ of error.
Ilendriclcs, Mills & Hendricks, for plaintiff in error.
W. D. Buie, contra.
3. There is no merit in any of the assignments of error.

Judgment, affirmed.


Wade, G. J., and George, J., concur.